CALOGERO, Chief Justice,
would grant for the following reasons.
The district court deviated from the mandatory sentence of life imprisonment under La.R.S. 15:529.1, for the stated reason that a sentence of life imprisonment for this purse-snatching (albeit a third offense)1 was constitutionally excessive. Contrary to the majority, I believe that the trial judge acted within the parameters of his discretion to review sentences for excess, under State v. Dorthey, 628 So.2d 1276 (La.1993) and State v. Sepulvado, 367 So.2d 762 (La.1979). Accordingly, I would grant defendant’s writ application.

. Defendant’s two prior offenses were possession of stolen property, for which he received a sentence of two years, and burglary, for which he received a sentence of six years.